DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 10/22/2021 for application number 17/508,465. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-12 are presented for examination.

Priority
This application has claimed the benefit of Japanese Application Number JP2020-190219 filed on 11/16/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/21; 2/7/22; and 5/27/22 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reference Cited but not Used
Roh (US 2016/0188179 A1) – describes a system to move application icons by drag-n-drop inputs. The user can select an icon and drag to a control region (i.e. tabs) to move the icon to a new location (i.e. page). The interface displays a plurality of pages to place the icon, were the user can further decide which page and location within the page to place the icon.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “switching unit”, “display control unit”, and “printing unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite, in part, terms that are not disclosed in the specification of the claims. These terms are “control unit”, “switching unit”, “display control unit”, and “printing unit”. Without further defining the terms the claims do not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “control unit”, “switching unit”, “display control unit”, and “printing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the terms “control unit”, “switching unit”, “display control unit”, and “printing unit” are not adequate structure for performing said function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms “control unit”, “switching unit”, “display control unit”, and “printing unit” refer to only the function to performed and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosein (US 2014/0013254 A1).

Regarding claim 1, Hosein teaches a display device [Fig. 22, (100), Para. 39, electronic device] comprising: 
a display unit [Fig. 22, (2212), Para. 43, display]; 
a touch panel that is arranged so as to superimposed on the display unit [Fig. 22, (2214), Para. 43, touch-sensitive overlay]; and 
a control unit [Fig. 22, (2202, 2216), Paras. 42-43, processor and/or controller] configured to display a screen including a plurality of tabs capable of accommodating a plurality of predetermined numbers of icons on the display unit [Fig. 5, (112a-c), Paras. 21, 24, page indicators (i.e. tabs), each page able to hold a number of application icons], and 
wherein the control unit comprises a switching unit configured to switch between a home screen for displaying icons accommodated in a first tab selected via the touch panel among the plurality of tabs and a setting screen for moving a predetermined icon accommodated in the first tab to a second tab by a drag-and-drop operation [Figs. 5, 21, (2102), Paras. 24, 37, switching to rearrangement mode by holding an icon for a predetermined amount of time to allow for rearranging icons between pages using a drag-drop operation]; and 
a display control unit configured in such a way that when the predetermined icon is dragged onto a heading part of the second tab on the setting screen, in a case that there is no space for inserting the predetermined icon in the second tab, a display indicating that a drop operation is not possible is performed on the heading part of the second tab [Fig. 21, (2108-2112), Para. 37, determine space available for the selected page indicator and display an arrow in a color to display availability (i.e. green or red)], and in a case that there is a space for inserting the predetermined icon in the second tab, a display indicating that a drop operation is possible is performed on the heading part of the second tab [Figs. 8, 21, (2108-2112), Paras. 26, 37, when space is available display a green arrow corresponding to page indicator selected notifying a user space is available].

Regarding claim 2, Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches wherein in the case that there is a space for inserting the predetermined icon in the second tab, in the display indicating that a drop operation is possible, a color of the heading part of the second tab is set to a color different from that of heading parts of other tabs [Figs. 8-9, 21, (112a-c, 2112-2114), Paras. 27, 37, displaying an arrow indicator ins a particular color to indicate available space and highlight the page selected].

Regarding claim 3, Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches wherein in the case that there is a space for inserting the predetermined icon in the second tab, in the display indicating that a drop operation is possible, a predetermined pattern is superimposed on the heading part of the second tab [Figs. 8-9, 21, (112a-c, 2112-2114), Paras. 27, 37, displaying an arrow indicator ins a particular color to indicate available space and highlight the page selected, a visual indication (i.e. color, pattern, etc.) is used to display availability information].

Regarding claim 5, Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches wherein in a case that there is a space for inserting the predetermined icon in the second tab and the predetermined icon is dropped on the heading part of the second tab, the display control unit inserts the predetermined icon at the end of icons accommodated in the second tab and then displays the icons accommodated in the second tab [Figs. 12, 21, (2116), Paras. 30, 37, when space is available and a move input is complete, placing the icon at the end of the list].

Regarding claim 6, Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches wherein in a case that there is a space for inserting the predetermined icon in the second tab and a prescribed time has elapsed after being dragged onto the heading part of the second tab, the display control unit displays icons accommodated in the second tab [Figs. 11, 21, (2116), Paras. 30, 37, the user can hold the icon on the page indicator for a predetermined amount of time to open the selected page all icons associated with that page (126b)].

Regarding claim 7, Hosein teaches all of the limitations of claim 6 as described above. Hosein further teaches wherein in a case that the predetermined icon is dragged onto a region, on which the icons accommodated in the second tab are displayed, the display control unit displays an insertion position cursor that indicates a position to be inserted when the predetermined icon is dropped in response to a position where the predetermined icon is being dragged [Figs. 11-12, 21, (2116), Paras. 30, 37, the user can hold the icon on the page indicator for a predetermined amount of time to open the selected page to allow the user to place the icon in a particular position].

Regarding claim 8, Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches wherein in the case that there is no space for inserting the predetermined icon in the second tab, in the display indicating that a drop operation is not possible, a mark having a predetermined shape is superimposed on the heading part of the second tab [Fig. 21, (2110-2112), Para. 37, displaying a red arrow to indicate no available space on the selected page].

Regarding claim 9,  Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches wherein in the case that there is no space for inserting the predetermined icon in the second tab, in the display indicating that a drop operation is not possible, an animation display that shakes the heading part of the second tab is performed [Fig. 21, (2112), Para. 37, the graphical feedback information to provide visual cues (i.e. colored arrows, highlighting, etc.) to display availability information. One having ordinary skill in the art could include different visual feedback to indicate such information].

Regarding claim 12, Hosein teaches a control method for a display device [Fig. 22, (100), Para. 39, electronic device] that comprises 
a display unit [Fig. 22, (2212), Para. 43, display]; and 
a touch panel that is arranged so as to superimposed on the display unit [Fig. 22, (2214), Para. 43, touch-sensitive overlay], and wherein a screen including a plurality of tabs capable of accommodating a plurality of predetermined numbers of icons is displayed on the display unit [Fig. 5, (112a-c), Paras. 21, 24, page indicators (i.e. tabs), each page able to hold a number of application icons], 
the control method comprising: a step of displaying a home screen for displaying icons accommodated in a first tab selected via the touch panel among the plurality of tabs [Fig. 5, (112a-c), Paras. 21, 24, page indicators (i.e. tabs), each page able to hold a number of application icons]; 
a step of switching to a setting screen, which moves a predetermined icon accommodated in the first tab to a second tab by a drag-and-drop operation, by a predetermined operation with respect to the home screen [Figs. 5, 21, (2102), Paras. 24, 37, switching to rearrangement mode by holding an icon for a predetermined amount of time to allow for rearranging icons between pages using a drag-drop operation]; and 
a step that when the predetermined icon is dragged onto a heading part of the second tab on the setting screen, in a case that there is no space for inserting the predetermined icon in the second tab, a display indicating that a drop operation is not possible is performed on the heading part of the second tab [Fig. 21, (2108-2112), Para. 37, determine space available for the selected page indicator and display an arrow in a color to display availability (i.e. green or red)], and in a case that there is a space for inserting the predetermined icon in the second tab, a display indicating that a drop operation is possible is performed on the heading part of the second tab [Figs. 8, 21, (2108-2112), Paras. 26, 37, when space is available display a green arrow corresponding to page indicator selected notifying a user space is available].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosein (US 2014/0013254 A1) in view of Martin et al. (US 2018/0136810 A1).

Regarding claim 4, Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches wherein in the case that there is a space for inserting the predetermined icon in the second tab, in the display indicating that a drop operation is possible, an indication is superimposed on the heading part of the second tab [Fig. 21, (2108-2112), Para. 37, determine space available for the selected page indicator and display an arrow in a color to display availability (i.e. green or red)].

But, Hosein does not explicitly teach an animation that gradually reduces the predetermined icon.
However, Martin teaches an animation that gradually reduces the predetermined icon [Figs. 1, 4, (114), Para. 35, when the user is moving an icon, some of the icon can become smaller to indicate movement].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the icon move display information of Hosein and incorporate the animation of moving icons of Martin to allow the system to display information of moving icons.
A person having ordinary skill in the art would have been motivated to modify and include the animation of moving icons to allow the user to view feedback information for inputs performed within a touch sensitive display, creating an efficient and user friendly system.

Regarding claim 11, Hosein teaches an image forming apparatus comprising: 
a display device [Fig. 22, (100), Para. 39, electronic device]; and 
wherein the display device comprises a display unit [Fig. 22, (2212), Para. 43, display];
a touch panel that is arranged so as to superimposed on the display unit [Fig. 22, (2214), Para. 43, touch-sensitive overlay]; and 
a control unit [Fig. 22, (2202, 2216), Paras. 42-43, processor and/or controller] configured to display a screen including a plurality of tabs capable of accommodating a plurality of predetermined numbers of icons on the display unit [Fig. 5, (112a-c), Paras. 21, 24, page indicators (i.e. tabs), each page able to hold a number of application icons], 
wherein the control unit comprises a switching unit configured to switch between a home screen for displaying icons accommodated in a first tab selected via the touch panel among the plurality of tabs and a setting screen for moving a predetermined icon accommodated in the first tab to a second tab by a drag-and-drop operation [Figs. 5, 21, (2102), Paras. 24, 37, switching to rearrangement mode by holding an icon for a predetermined amount of time to allow for rearranging icons between pages using a drag-drop operation]; and 
a display control unit configured in such a way that when the predetermined icon is dragged onto a heading part of the second tab on the setting screen, in a case that there is no space for inserting the predetermined icon in the second tab, a display indicating that a drop operation is not possible is performed on the heading part of the second tab [Fig. 21, (2108-2112), Para. 37, determine space available for the selected page indicator and display an arrow in a color to display availability (i.e. green or red)], and in a case that there is a space for inserting the predetermined icon in the second tab, a display indicating that a drop operation is possible is performed on the heading part of the second tab [Figs. 8, 21, (2108-2112), Paras. 26, 37, when space is available display a green arrow corresponding to page indicator selected notifying a user space is available], and 
wherein at least one tab of the plurality of tabs displayed on the display unit accommodates an icon for operating the display device [Fig. 5, (112a-c), Paras. 21, 24, page indicators (i.e. tabs), each page able to hold a number of application icons].

But, Hosein does not explicitly teach a printing unit configured to form an image on a recording paper sheet by using an electrophotographic method.
However, Martin teaches a printing unit configured to form an image on a recording paper sheet by using an electrophotographic method [Figs. 2, 18, Paras. 28, 55, a printing device connected to the display device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display device of Hosein and incorporate the printing device connected to a display device of Martin to allow the system to display a plurality of information icons and allow a user to manipulate each one through an interface.
A person having ordinary skill in the art would have been motivated to modify and include the printing device connected to a display device to allow the user to manipulate a plurality of display icons through a touch interface, creating an efficient and user friendly system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hosein (US 2014/0013254 A1) in view of Matsushima et al. (US 2010/0017732 A1).

Regarding claim 10, Hosein teaches all of the limitations of claim 1 as described above. Hosein further teaches displays a list screen, which represents heading parts of all of the plurality of tabs, on the display unit when the predetermined icon is dragged onto the [scroll bar] page indicator [Figs. 7-8, 21, (112a-c, 2108), Paras. 21, 37, displaying a page indicators to allow a user to drag-n-drop icons for rearranging icons within a home screen], and displays the heading parts on the list screen in a manner that a tab having a space for inserting the predetermined icon is distinguishable from a tab not having a space for inserting the predetermined icon [Fig. 21, (2112), Para. 37, displaying a feedback indication (i.e. green or red arrows) to indicate space availability].

But, Hosein does not explicitly teach wherein the control unit displays a scroll bar, which is used for displaying the tabs that are not displayed, on the display unit in a case that it is not possible to display all of the plurality of tabs on the display unit.
However, Matsushima teaches wherein the control unit displays a scroll bar, which is used for displaying the tabs that are not displayed, on the display unit in a case that it is not possible to display all of the plurality of tabs on the display unit [Fig. 3, (44), Paras. 94-95, displaying a slide bar with cursor to indicate the location and information currently in the displayed view. User can manipulate the slide bar to view content outside the cursor view].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display device of Hosein and incorporate the slide bar of Matsushima to allow the system to display an indication of content outside the viewing area.
A person having ordinary skill in the art would have been motivated to modify and include the slide bar to allow the user to have a visual cue of information outside the viewing area, creating an efficient and user friendly display device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179